IN THE SUPREME COURT OF TENNESSEE

                              AT JACKSON            FILED
                                                        April 20, 1998

                                                    Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk

                                        FOR PUBLICATION

                                       Filed:   April 20, 1998



HOWARD A. WOODS,                  )
                                  )     SHELBY CIRCUIT
      Appellant,                  )
                                  )
Vs.                               )     HON. NEAL SMALL,
                                  )      CHANCELLOR
MTC MANAGEMENT AND                )
SOLOMON MANAGEMENT,               )
                                  )    No. 02S01-9706-CH-00061
      Appellees.                  )




For Appellant:                         For Appellees:

Howard A. Woods, Pro Se                J. Whitten Gurkin
3389 Carrington Avenue                 Memphis, Tennessee
Memphis, Tennessee 38111




                        O P I N I O N




COURT OF APPEALS REVERSED;                          ANDERSON, C.J.
REMANDED TO TRIAL COURT
         We granted this appeal to determine whether the tenant’s suit against the

landlords under the Uniform Residential Landlord Tenant Act (URLTA) was properly

dismissed by the chancery court for lack of subject matter jurisdiction. The chancery

court ruled that a suit under the Act must be filed in circuit court. It denied the

tenant’s motion to transfer the case to circuit court, and dismissed the suit. The

Court of Appeals affirmed.



         After review of the record and applicable authority, we conclude that the

lower courts correctly determined that the chancery court lacked subject matter

jurisdiction, but that they erred in refusing to transfer the suit to the circuit court with

jurisdiction. We therefore reverse the judgment of the Court of Appeals and remand

the case to the chancery court with instructions to transfer the case to circuit court.1



                                              BACKGROUND

         In July of 1990, the tenant, Howard A. Woods, entered into a lease with the

landlord, Solomon Management. The lease was later transferred by Solomon to

MTC Management, which assumed responsibility for the management of the

tenant’s apartment complex. In January of 1994, the tenant, Woods, was evicted

from his apartment for allegedly failing to comply with the lease agreement.



         Woods later filed a complaint against the landlords, Solomon Management

and MTC Management, in Shelby County Chancery Court, alleging numerous

violations of the Uniform Residential Landlord Tenant Act (URLTA).2 The complaint

         1
             After the oral argument of this case, the parties filed an agreed order of dismissal indicating
that a settlement had been reached. Before the order of dismissal was entered, however, the
appellant filed a motion asking for additional time to object to the settlement and making numerous
allega tions of fra ud an d dur ess . Cou nse l for th e app ellee f iled a r esp ons e den ying th e app ellant ’s
allegations , mainta ining that the case h ad bee n settled, an d reque sting that the appea l be dism issed.
Given these conflicting factual assertions, which as an appellate court we are unable to resolve, we
conclude that the appeal should not be dismissed pursuant to Tenn. R. App. P. 15(c). The appellant
is free to raise his assertions as to the existence and/or validity of a settlement agreement before the
trial court.


         2
             See Tenn . Code A nn. § 66- 28-501 , et seq.



                                                      - 2 -
alleged, among other grounds, that the landlords failed to supply essential services

under the lease, and requested compensatory damages. The landlords filed a

motion to dismiss the suit for lack of subject matter jurisdiction, arguing that an

action under the URLTA must be filed in circuit court or general sessions court.



       The chancery court dismissed the complaint for lack of subject matter

jurisdiction and in the process denied Woods’ motion to transfer the case to circuit

court. The Court of Appeals affirmed. We granted this appeal and now reverse.



                                       ANALYSIS

       The tenant, Woods, citing constitutional provisions, contends that the

chancery court erred in dismissing his complaint. The landlords argue that the suit

was properly dismissed pursuant to Tenn. Code Ann. § 66-28-105(a), which states

in part that “[t]he general sessions and circuit courts of this state shall exercise

original jurisdiction over any landlord or tenant with respect to any conduct in this

state governed by this chapter.” We agree that Tenn. Code Ann. § 66-28-105(a)

expressly addresses and resolves the issue of subject matter jurisdiction, but we

disagree that it controls the issue of dismissal or transfer of the lawsuit.



       We addressed this issue under similar procedural facts in Flowers v. Dyer

County, 830 S.W.2d 51 (Tenn. 1992). The plaintiff filed a complaint for damages in

the Dyer County Chancery Court under the Government Tort Liability Act (GTLA).

The defendant, Dyer County, moved to dismiss the case pursuant to Tenn. Code

Ann. § 29-20-307, which states that, in part, “[t]he circuit courts shall have exclusive

original jurisdiction over any action brought under this chapter. . . .”



       The chancellor denied the motion to dismiss, ruling that it had concurrent

jurisdiction to adjudicate the claim pursuant to Tenn. Code Ann. § 16-2-506(29)(A),

which, in creating the chancery court for that judicial district, granted it concurrent


                                           - 3 -
jurisdiction with the circuit court. The Court of Appeals reversed, holding that the

specific provisions of the GTLA requiring suits be filed in circuit court controlled over

the statutory provision relied upon by the chancellor. The Court of Appeals

therefore concluded that the case should have been dismissed for want of subject

matter jurisdiction. Id. at 51-52.



       We began our review in Flowers by agreeing with the Court of Appeals that

the circuit court, not the chancery court, had jurisdiction of the subject matter of the

lawsuit under the GTLA. With regard to whether the case had to be dismissed,

however, we looked to the following statutory provisions:


       (a) The chancery court has concurrent jurisdiction, with the circuit
       court, of all civil causes of action, triable in the circuit court, except for
       unliquidated damages for injuries to person or character, and except
       for unliquidated damages for injuries to property not resulting from a
       breach of oral or written contract; and no demurrer for want of
       jurisdiction of the cause of action shall be sustained in the chancery
       court, except in the cases excepted.

       (b) Any suit in the nature of the cases excepted above brought in the
       chancery court, where objection has not been taken by a plea to the
       jurisdiction, may be transferred to the circuit court of the county, or
       heard and determined by the chancery court upon the principles of a
       court of law.


Tenn. Code Ann. § 16-11-102 (emphasis added). Given that the statute permits

certain cases to be transferred to the circuit court where an objection has not been

made to jurisdiction, we concluded that “implicit in the provisions of T.C.A. § 16-11-

102 is the positive inference that, where a jurisdictional objection has been made,

such a transfer is mandated.” Id. at 53. Accordingly, we held that the lower courts

erred in dismissing the suit and we remanded the case to the trial court with orders

to transfer it to the appropriate court. Id.



       More recently we cited Flowers with approval in Norton v. Everhart, 895
S.W.2d 317 (Tenn. 1995). There we said that “the general rule governing transfer is

that a court lacking subject matter jurisdiction over a case has no authority to


                                            - 4 -
transfer it, unless that authority is specifically conferred by statute, rule, or

constitutional provision.” Id. at 319 (citing, C.J.S. Courts, § 195 (1990); Wright and

Miller, Federal Practice and Procedure, § 3827 (1973)); see also Coleman v.

Coleman, 190 Tenn. 286, 229 S.W.2d 341 (1950)(following general rule). In

discussing Flowers and the application of the general rule, we said that the plaintiff’s

action under the GTLA should have been transferred from chancery to circuit court

because “the general statute governing the jurisdiction of circuit and chancery

courts, Tenn. Code Ann. § 16-11-102, mandated the transfer.” Norton v. Everhart,

895 S.W.2d at 320.



       We think our decision in Flowers, supra, although not cited by either party to

this appeal, controls the present case. Like the plaintiff in Flowers, Woods filed an

action in chancery court when the governing statutory law required it to be filed in

circuit court or general sessions court. As in Flowers, the jurisdictional provisions in

Tenn. Code Ann. § 16-11-102 required the chancery court to transfer the lawsuit

under the URLTA to circuit court for further proceedings. Accordingly, the Court of

Appeals was correct in deciding that there was no subject matter jurisdiction in the

chancery court, but incorrect in failing to require a transfer to the court with

jurisdiction, the circuit court.



                                      CONCLUSION

       In light of the foregoing discussion, we conclude that the statutory provisions

of Tenn. Code Ann. §16-11-102 required transfer and not dismissal of Woods’ claim

under the URLTA. We therefore reverse the judgment of the Court of Appeals and

remand the case to the chancery court for transfer of the case to the appropriate

circuit court. Costs of this appeal are taxed equally against the appellees, for which

execution shall issue if necessary.



                                            _________________________________
                                            RILEY ANDERSON, CHIEF JUSTICE

                                            - 5 -
CONCUR:
Drowota and Holder, JJ.
Reid, Sp.J.

Birch, J., Not Participating




                               - 6 -